Chiee Justice Steele
delivered the opinion of the court:
The defendant was found guilty of violating an ordinance of the city of Fort Collins. He has appealed to this court.
*474It is said that the testimony failed to show that the defendant sold liquor in the city of Fort Collins, or within one mile of its outer boundaries. We are of the opinion, this being a civil action, that the proof was sufficient to warrant the submission of the case to the jury. No exception nor objection to the instruction was preserved by bill of exception. We are of the opinion that the assignments of error are without merit, and the court correctly adjudged the defendant guilty, and the judgment will be affirmed.

Affirmed.

Mr. Justice Campbell and Mr. Justice Musser ' concur.